Citation Nr: 0013764	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 002A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 7 to August 
23, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1996 rating decision by the RO 
that denied an application to reopen a previously denied 
claim of service connection for schizophrenia.  Such a claim 
was earlier denied in January 1970 and the veteran did not 
appeal.  Consequently, the January 1970 denial became final, 
see 38 C.F.R. § 19.118 (1969), and may be reopened only on 
the presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  


FINDINGS OF FACT

1.  By a September 1996 rating decision, the veteran's 
application to reopen a previously denied claim of service 
connection for schizophrenia was denied.

2.  Notice of the September 1996 denial was mailed to the 
veteran on October 2, 1996.

3.  The veteran submitted a notice of disagreement (NOD) on 
February 20, 1997.

4.  A statement of the case (SOC) was issued on 
February 10, 1999.

5.  A timely substantive appeal setting forth allegations of 
error was not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
September 1996 RO decision which denied an application to 
reopen a previously denied claim of service connection for 
schizophrenia.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the veteran's case, a September 1996 decision of the RO 
denied an application to reopen a previously denied claim of 
service connection for schizophrenia.  Notice of this 
decision was sent to veteran on October 2, 1996.  Thereafter, 
the veteran filed a NOD on February 20, 1997.  A SOC was 
issued on February 10, 1999.  A VA Form 9 was received on 
February 26, 1999, but no specific argument relating to error 
of fact or law was made.  In fact, no comment was made except 
to decline a Board hearing.  See 38 C.F.R. § 20.202 (1999) (a 
substantive appeal must set forth specific allegation of 
error of fact or law).  Even the letter from the veteran's 
representative that accompanied the Form 9 did not include 
any argument of error of fact or law.  Given that the notice 
of the September 1996 denial was mailed to the veteran on 
October 2, 1996, and because a SOC was issued on February 10, 
1999, the veteran had 60 days from February 10, 1999, to file 
either a substantive appeal or a request for an extension of 
time.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  His VA Form 9, received on February 26, 1999, did not 
set forth specific allegation of error of fact or law.  A 
statement from the veteran's representative which could be 
construed as a substantive appeal was submitted in July 1999; 
however, this written statement was submitted well after the 
time period for filing a substantive appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.302(c) (1999).

The Board notes that, in the SOC issued on February 10, 1999, 
the RO furnished the veteran with a summary of the laws and 
regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.204, and 20.302.  The RO noted that the veteran and his 
representative had 60 days from the date the SOC was mailed 
to file a substantive appeal which included the benefit 
desired, the facts in the SOC that the veteran was 
disagreeing with, and the errors the veteran believed were 
made in applying the law.  Accordingly, because the veteran 
did not timely file either a substantive appeal or a request 
for an extension of time to do so, he is statutorily barred 
from appealing the September 1996 decision.  The Board does 
not have jurisdiction to consider an appeal from this 
decision.  38 C.F.R. § 20.200; Roy, supra.

Although 38 C.F.R. § 20.203 (1999) sets forth an additional 
process to be followed when the Board raises the issue of 
adequacy of allegations made in the substantive appeal, this 
requirement presupposes that some allegation on appeal was 
made.  In the instant case none was.  Therefore, this case is 
concluded by dismissing the appeal.  The Board also notes 
that there is no indication in the record that new evidence 
was received during the appeal period and after issuance of 
the SOC, which would have required the issuance of a SSOC 
such that the appeal period would have been extended.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

